;0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered. 

Status of Rejections 

Claims 1-5, 7-9, and 12 are pending. Claims 8, 9, and 12 are withdrawn. Amendments to claims 1 and 8 filed on 04/25/2022 are acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Ogura et al,  “Electrochemical Conversion of Nitrous Oxide into Ammonia in the Presence of Iron Complexes,” J. Chem. SOC., Faraday Trans. 1, 1984,80, 2243-2253 (hereinafter called Ogura), in view of Hara et al, Electrocatalytic reduction of NO on metal electrodes and gas diffusion electrodes in an aqueous electrolyte, Journal of Electroanalytical Chemistry, Volume 451, Issues 1–2, 1 July 1998, pages 181-186 (hereinafter called Hara), and Chinese patent application publication no. CN 106237791 (hereinafter called Chai).

Regarding claim 1, Ogura discloses an electrochemical system for producing ammonia from nitrogen oxides comprising a cathode electrode where the reduction reaction of a complex of nitrogen oxide and a metal complex compound occurs, an anode electrode, a reference electrode, and an electrolyte including a metal complex compound (see the Experimental section; page 2244; 1st and 2nd paragraphs).  Ogura further discloses that NO gas was fed into a solution comprising the electrolyte including a metal complex compound kept in a storage vessel (see the Experimental section, page 2244, 1st paragraph), thus inherently disclosing a nitrogen oxide supply unit. Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ogura by adding a nitrogen oxide supply unit to feed nitrogen oxide into the solution.

While Ogura discloses that the material forming the cathode electrode or the anode electrode is platinum (see the Experimental section, page 2244, 2nd paragraph), Ogura does not disclose that the cathode electrode comprises silver.

Hara teaches that the reduction product selectivity for NO reduction depends strongly on the type of electrode metal, and NH3 was produced as the predominant reduction product on a silver cathode (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Ogura by substituting the platinum cathode of Ogura with a silver cathode as taught by  Hara. The person with ordinary skill in the art would have been motivated to make this modification, because Hara teaches that NH3 was produced as the predominant reduction product on a silver cathode (see Abstract), and because silver is considerably cheaper than platinum.

Ogura teaches that the concentration of the metal complex compound in the electrolyte is 3 mM (see the Results section on page 2244, 4th paragraph), but Ogura in view of Hara does not explicitly teach that the concentration of the metal complex compound in the electrolyte is between 10 mM and 500 mM.  

Chai is directed to a method for electrocatalytic reduction of nitrogen oxide to NH4+ by complex absorption (see page 1, 1st paragraph). Chai teaches in an embodiment that ferrous sulfate salt and disodium edetate were dissolved in water to prepare a 10 mmol/L solution (see Example 2 on page 6, 6th paragraph), and further teaches that the concentration of the metal complex compound in the electrolyte is between 10 mM and 50 mM (page 2, last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Ogura in view of Hara by performing routine experimentation around the values and ranges taught by Chai. It has been held by the courts that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	

The limitation regarding the reduction reaction occurring when a voltage range of -0.15 V to -0.25 V is applied to the electrochemical system pertains to a manner of operating the claimed system. It has been held by the courts that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Regarding claim 2, Ogura further discloses that the nitrogen oxide is nitrogen monoxide (see the Experimental section, page 2244, 1st paragraph).  

Regarding claim 3, Ogura further discloses that the metal of the metal complex compound is iron (see the Experimental section, page 2244, 1st paragraph).  

Regarding claim 4, Ogura further discloses that the metal complex compound is a salt of ethylenediamine tetraacetic acid (EDTA) (see the Experimental section, page 2244, 1st paragraph).

Regarding claim 5, Ogura further discloses that the material forming the anode electrode is platinum (see the Experimental section, page 2244, 2nd paragraph).  

Regarding claim 7, it is noted that the limitation that “wherein the pH of the electrolyte is maintained in the range of 6 - 8” is directed to a manner of operating the system of the claimed invention. It has been held by the courts that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Response to Arguments

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795